Citation Nr: 0607976	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for myocarditis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 until July 
1953 and from January 1955 until September 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2004 
rating decision of the VA Regional Office (RO) in Wichita, 
Kansas that denied an evaluation in excess of 10 percent for 
myocarditis.  

In the substantive appeal received in September 2005, the 
veteran appears to raise the issue of service connection for 
heart disability other than myocarditis, skin problems, 
tuberculosis, diabetes, a thyroid disorder, swelling of the 
legs, eye disability, a mental disorder and prostate cancer.  
He also indicates that as a result of wrist surgery at the 
VA, he has only partial use of his left arm.  As well, in the 
Informal Hearing Presentation dated in February 2006, the 
representative asserts that service connection should be 
granted for spine disability/arthritis.  These matters are 
not properly before the Board for appellate review and are 
referred to the RO for further consideration.


FINDING OF FACT

The veteran's service-connected myocarditis is stable and 
inactive with no evidence of recurrence or current disability 
attributable thereto.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
myocarditis or residuals thereof are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.951, 4.1, 4.7,  4.20, 4.104, Diagnostic Code 7002 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the symptoms 
associated with service-connected myocarditis include 
multifactorial cardiovascular disease, are more severely 
disabling than currently rated and warrant a higher 
evaluation.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, the veteran and representative 
have been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the evidence has failed to substantiate the claim.  
This discussion also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
January 2004 and March 2005, the RO informed the appellant of 
what the evidence had to show to substantiate the claim, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b) (2005). 
Notice required by the VCAA was provided before the RO 
initially adjudicated the appellant's claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004).  It is found 
that nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  (Notice 
regarding an effective date was not provided to the veteran; 
however, because there is no issue on appeal regarding an 
effective date, there is no reason to require re-adjudication 
of the increased rating claim.)

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of two VA 
examinations within the appeal period, to include medical 
opinion, and extensive VA clinical records have been received 
and associated with the claims folder.  The appellant was 
afforded the opportunity to have a hearing before a member of 
the Board in February 2006, but he cancelled his appearance.  
Under the circumstances, the Board finds that further 
assistance with respect to the claim is not required.  See 
38 U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claim, disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1 
(2005). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous, when possible. 38 C.F.R. § 4.20 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's service-connected myocarditis has been rated by 
analogy to pericarditis under 38 C.F.R. § 4.104, Diagnostic 
Code 7002 which provides that for three months following 
cessation of therapy for active infection with cardiac 
involvement, the disability is rated 100 percent.  
Thereafter, with documented pericarditis resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, the disability shall be rated 100 
percent.  With more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
rating of 60 percent shall be assigned.  Id.  A 30 percent 
rating is warranted with workload of greater than 5 METs but 
not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or x-ray.  Id.  

A VA hospital discharge summary dated in November 2003 was 
received showing that the appellant was admitted for chief 
complaints of a several weeks' history of shortness of 
breath, and lower extremity edema.  A primary discharge 
diagnosis of exacerbation of congestive heart failure was 
rendered followed by secondary diagnoses that included 
history of congestive heart failure, chronic obstructive 
pulmonary failure, hypertension, coronary artery disease and 
history of cerebrovascular accident. 

The veteran's claims folder, including service medical and 
local records were reviewed for informational purposes and an 
opinion as to heart disability in December 2004.  A 
comprehensive clinical history relating to the heart was 
recited, dating back to service.  It was reported that when 
evaluated by the VA in 1998, the examiner opined that the 
current heart condition was compatible with hypertensive 
heart disease with congestive heart failure secondary to 
chronic obstructive pulmonary disease and hypertension.  It 
was found at that time that the current heart condition could 
not reasonably be related to myocarditis and his heart status 
in service.  The reviewer stated that when the heart was 
evaluated for VA disability purposes in 1999, it was found 
that the veteran was stable with no current myositis.  The 
examiner related that an echocardiogram obtained in April 
2001 did not indicate any pericardial effusion, pericarditis, 
or myocarditis.  It was noted that a CAT scan of the chest in 
June 2003 showed no reported changes of myocarditis or 
pericarditis, and that during the appellant's admission in 
November 2003, there was no finding of pericardial effusion 
and no diagnosis of pericarditis, or myocarditis.  

The appellant underwent a VA examination in August 2005 to 
evaluate service-connected myocarditis.  It was noted that 
the claims folder and local records were reviewed.  The 
examiner noted the veteran was under the impression that he 
was treated for myocardial infarction in 1966 while in 
service and did not understand why his current condition was 
not related to the heart symptoms during active duty.  The 
examiner stated that it was explained to him what he was 
treated for in service, and the fact that myocarditis was not 
a nexus or causative factor in current heart disease.  A 
detailed and comprehensive clinical history relating to the 
heart was presented.  Following recitation of pertinent 
clinical history, the examiner repeatedly stated that neither 
myocarditis nor pericarditis was shown or found.  A battery 
of diagnostic tests was performed on current examination.  
Diagnoses following examination were myocarditis with no 
chronicity or recurrence, inactive, and coronary artery 
disease, hypertensive heart disease with congestive heart 
failure, stable, unrelated to service-connected condition. 

The Board points out that the veteran has been afforded a 
number of VA examinations over the years that have not 
revealed any objective evidence of pathology relating to the 
service-connected myocarditis.  When clinical records were 
reviewed by a VA examiner in December 2003, it was indicated 
that a prior examination and previous diagnostic studies did 
not reveal any inflammatory process of the heart related to 
myocarditis or pericarditis and that the heart was stable 
from this standpoint.  It was reported that there was no 
clinical evidence, treatment or a finding of chronic or 
recurrent pericarditis or myocarditis on the veteran's 
multiple admissions and that clinic notes of record did not 
confirm any findings in this regard.  When examined for 
compensation purposes in August 2005, the findings and 
conclusions were the same.  The examiner reiterated that 
current cardiac symptoms were attributable to disability that 
was not related to myocarditis, and that the service-
connected disorder showed no chronicity or recurrence and was 
inactive.  

The Board observes that the appellant has not provided any 
clinical evidence contrary to those opinions.  It is pointed 
out that as myocarditis has been determined to be 
asymptomatic, the veteran maintains the current 10 percent 
rating only by virtue of the fact that it has been 
continuously rated as such for 20 or more years.  See 38 CFR 
§ 3.951(b) (2005).  Otherwise, a noncompensable rating would 
be assigned as the required residuals are not adequately 
demonstrated.  See 38 C.F.R. § 4.31 (2005).  In any event, 
absent clinical findings evidencing any objective problem due 
to myocarditis or any residuals thereof, the Board must 
conclude that a higher evaluation is not warranted and an 
increased rating is denied.  (Even though congestive heart 
failure has been shown, it has not been attributed to the 
service-connected disability.)

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply in this 
instance.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

An increased rating for myocarditis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


